Appellee filed this suit in the county court of Johnson county against appellants, alleging he purchased from one J. S. Davis an account against the appellants in the sum of $355.90; that the appellants were indebted to him in the sum of $279.95; that appellants were general contractors for building the Cleburne and Weatherford public road, in Johnson county, and that C. P. Batton was their agent, who created said accounts, and purchased the provisions and feed, for which said accounts were created, as their agent. The provisions and feed sold to C. P. Batton, as agent for appellants, were used in feeding the teams and men engaged in building said public road, and appellee sued for the total sum of both accounts, amounting to $635. In the alternative appellee pleaded, if C. P. Batton was not the agent of appellants, then he purchased the provisions for his own use, for his own account, and is liable therefor, and then prays judgment against him in the event appellants are not liable. C. P. Batton filed no answer. Appellants filed exceptions, denial of agency, and full responsive pleadings. The case was tried by a jury upon special issues submitted by the court, which being answer in favor of appellee, the court rendered judgment in favor of appellee against appellants jointly and severally in the sum of $635.85, the full amount sued for, with interest. The appellant has assigned errors, calling in question the supposed errors committed by the court, which we have considered, and find no reversible errors assigned. As this is largely a fact case, and the findings of the jury are supported by the evidence, and as substantial justice has been done, we overrule all assignments, and affirm the judgment of the trial court.
 *Page 319